11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

$18,325.00 in U.S. Currency,                   * From the 35th District
                                                 Court of Brown County,
                                                 Trial Court No. CV1202050.

Vs. No. 11-13-00253-CV                         * June 18, 2015

The State of Texas,                            * Memorandum Opinion by Bailey, J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is in all things affirmed.